                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                  Plaintiff,
                                           Case No. 15-CR-20710
                                                    19-CV-10419
vs.                                        HON. GEORGE CARAM STEEH

D-1 CLIFFORD CONNOR,

              Defendant.
__________________________/

         ORDER GRANTING GOVERNMENT’S MOTION FOR TIME
      EXTENSION (Doc. 103 and 105) AND DENYING GOVERNMENT’S
       MOTION FOR DISCOVERY (Doc. 104) WITHOUT PREJUDICE

       Defendant Clifford Connor has filed a motion to vacate, set aside or

correct sentence pursuant to 28 U.S.C. § 2255. (Doc. 96). The

government was ordered to respond by April 16, 2019, but failed to do so.

Now before the court is the government’s motion for a time extension to

respond to the § 2255 motion. Having demonstrated excusable neglect,

the government’s motion for a time extension (Doc. 103 and 105) shall be

GRANTED.

       Also pending is the government’s motion for discovery to consult with

defense counsel, and to obtain copies of correspondence between

Defendant and his counsel, in order to respond to Defendant’s ineffective


                                     -1-
assistance of counsel claims. There is no automatic right to discovery in a

§ 2255 proceeding. Johnson v. Mitchell, 585 F.3d 923, 934 (6th Cir. 2009).

Discovery in § 2255 cases is controlled by Rule 6(a) of the Rules

Governing Section 2255 Proceedings for the United States District Courts

(“ § 2255 Rules”), which states that “[a] judge may, for good cause,

authorize a party to conduct discovery under the Federal Rules of Criminal

Procedure or Civil Procedure, or in accordance with the practices and

principles of law.” Rule 6(b) provides, in part, that “[a] party requesting

discovery must provide reasons for the request.” See Cornwell v.

Bradshaw, 559 F.3d 398, 410 (6th Cir. 2009) (“For good cause shown, the

district court has the discretion to permit discovery in a habeas

proceeding”). The burden of demonstrating the materiality of the

information requested is on the moving party. See Stanford v. Parker, 266

F.3d 442, 460 (6th Cir. 2001).

      The government has not shown that discovery is necessary to

respond to Defendant’s § 2255 motion. In his § 2255 motion, Defendant

argues his counsel was ineffective for failing to advise him that at

sentencing, the government would use his acquittal in state court of murder

charges, and for failing to rely on Dean v. United States, 137 S. Ct. 1170

(2017) in his request for a downward variance at sentencing. Defendant


                                      -2-
made a similar argument on direct appeal which the Sixth Circuit rejected.

Specifically, Defendant argued on appeal that his plea was invalid because

at sentencing, this court allegedly considered a murder for which he was

acquitted after a jury trial. The Sixth Circuit affirmed this court’s judgment

of conviction and sentence, rejected Defendant’s argument, and found that

this court did not consider the murder acquittal in formulating his sentence,

and even if it had, Defendant received the benefit of his bargain and was

sentenced within the agreed-upon Guidelines range. (Doc. 90 at PgID 591-

92). Based on this conclusion, there appears to be no merit to Defendant’s

claim in his § 2255 motion that his counsel was ineffective for not advising

him in advance that the government would reference his acquittal of state

murder charges at sentencing. The government also has not shown that

discovery is necessary to respond to Defendant’s claim that his attorney

was ineffective for not relying on Dean, supra, at sentencing. Based upon

a review of the Sixth Circuit’s opinion affirming the judgment of conviction

and sentence in this case, and upon a review of Defendant’s § 2255

petition, it appears that this court can rule on Defendant’s ineffective

assistance of counsel claims based on the present record without the

discovery of Defendant’s communications with his attorney.




                                      -3-
     Having failed to show that discovery is necessary, or that Defendant’s

claims cannot be resolved based on the record before this court, the

government’s motion for copies of certain attorney-client communications

and correspondence (Doc. 104) is DENIED WITHOUT PREJUDICE.

     The government’s request for a time extension to respond to

Defendant’s § 2255 motion (Doc. 103 and 105) is GRANTED, and the

government’s opposition brief is due on or before June 20, 2019.

Defendant may file a reply on or before July 22, 2019.

     IT IS SO ORDERED.

Dated: May 10, 2019
                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE



                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                May 10, 2019, by electronic and/or ordinary mail and also on
                    Clifford Anthony Connor #51545-039, FCI Hazelton,
                         P. O. Box 5000, Bruceton Mills, WV 26525.

                                     s/Barbara Radke
                                       Deputy Clerk




                                          -4-
